News Release November 4, 2009 ForRelease: Immediately Contact: Investors: Stacey A. Renner, (845) 486-5730 News Media Denise D. VanBuren, (845) 471-8323 CH Energy Group Business Unit Sells Selected Holdings Griffith Energy Services Divests Various Northeast Companies at an Expected Gain (Poughkeepsie, NY)Griffith Energy Services, a subsidiary of CH Energy Group, Inc. (NYSE: CHG), today announced the sale of its operating divisions serving markets in Rhode Island, Connecticut and Pennsylvania as part of a strategic streamlining that will reduce the volatility of cash flow and allow the fuel oil delivery firm to focus on its Mid-Atlantic operations. Canadian-based Superior Plus is acquiring approximately 47,000 customers in the deal, and will pay Griffith $76 million, before closing adjustments. The divestiture, which is subject to customary closing conditions, is expected to be completed in December “We are very pleased with this transaction with Superior Plus, and expect to recognize a gain,” said CH Energy Group Chairman, President and Chief Executive Officer Steven V. Lant.“The transaction follows an approximately year-long strategic review of how not only to best optimize Griffith’s strengths in its most advantageous markets, but to also ‘right size’ the investments we hold in the fuel oil delivery industry within CH Energy Group’s portfolio of business units. 1 “Despite the excellent performance of Griffith throughout the markets it serves, we became concerned in 2008 about the effect of high oil priceson our working capital requirements,” he said. “This sale consolidates operations in our strongest market area, reduces cash flow volatility and allows us to realize a gain for our shareholders.” Lant noted that the exact amount of the gain from the transaction is subject to certain adjustments that will be determined at closing, and will be disclosed at a later date. “The expected gain reflects the value added by Griffith’s management team,” said Lant. “The combination of strong customer service, efficient operations, profitable acquisitions and successful marketing strategies has paid off and increased the value of these divisions as reflected in the sale price,” he said. “This transaction fits within our strategy to reduce volatility and provide stable and predictable returns to our shareholders.” Lant said that Griffith, which will retain approximately 60,000 customers throughout several Mid-Atlantic states, will continue to expand as appropriate within that region through selected “tuck-in” acquisitions. “Our team at Griffith has a proven track record and long-standing presence in the Mid-Atlantic market, and going forward we are confident that they will continue to add value to our investments,” he said. 2 About CH Energy Group, Inc. CH Energy Group, Inc. is a family of companies seizing new opportunities in the energy marketplace through two primary subsidiaries: Central Hudson Gas & Electric Corporation is a regulated transmission and distribution utility serving approximately 300,000 electric and about 74,000 natural gas customers in eight counties of New York State’s Mid-Hudson River Valley, and delivering natural gas and electricity in a 2,600-square-mile service territory that extends north from the suburbs of metropolitan New York City to the Capital District at Albany. Central Hudson Enterprises Corporation, a non-regulated subsidiary, is the umbrella for a family of energy-related companies and investments focused primarily on fuel distribution and renewable energy.
